DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-20 were pending.  Claims 8 and 14 were previously withdrawn and are rejoined due to allowable independent claims.  Claims 1, 5, 9, 17, and 18 are amended herein by an examiner’s amendment.  Claims 4 and 16 are cancelled herein by an examiner’s amendment.  Claims 1-3, 5-15, and 17-20 are allowed.  This is a Notice of Allowance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Deborah Vernon on 6/8/2022.
Start of the Examiner’s Amendment:

Claim 1.	(Currently Amended) A method for detecting leaks within a pump comprising: 
	providing a compressed fluid through a first channel formed within a pump head, wherein the compressed fluid within the first channel is in contact with at least a portion of a pump piston and the first channel is substantially sealed using a fluid seal positioned around a portion of the pump piston; 
	providing a wash fluid into a second channel formed within a wash seal housing associated with the pump head using a fluid pump, wherein the wash fluid within the second channel surrounds a portion of the pump piston and is separated from the first channel by the fluid seal; 
	measuring a flow rate of fluid exiting the wash seal housing via the second channel; and 
	determining existence of a leak in the fluid seal based on the measured flow rate,
wherein determining the existence of a leak in the fluid seal includes detecting a bubble in the fluid exiting the wash seal housing using a bubble detector.

Claim 4.	(Cancelled)

Claim 5.	(Currently Amended) The method of claim [[4]] 1, wherein a sensitivity value of the bubble detector is determined based on a compressibility value associated with the compressed fluid being pumped through the first channel.

Claim 9.	(Currently Amended) A system for detecting leaks in a pump comprising: 
	a pump head including an interior portion defining a first channel within the pump head; 
	a first fluid reservoir configured to direct a compressed fluid through the first channel; 
	a pump piston configured to partially move within the first channel such that the compressed fluid within the first channel is in contact with at least a portion of the pump piston; 
	a fluid seal positioned around a portion of the pump piston to substantially seal the first channel; 
	a wash seal housing associated with the pump head and including an interior portion defining a second channel within the wash seal housing; 
	a fluid supply configured to provide a wash fluid through the second channel such that the wash fluid surrounds a portion of the pump piston and is separated from the first channel by the fluid seal; and 
	a flow rate sensor configured to measure a flow rate of fluid exiting the wash seal housing via the second channel, wherein the flow rate sensor includes a bubble detector configured to detect a bubble in the fluid exiting the wash seal housing.

Claim 16.	(Cancelled)

Claim 17.	(Currently Amended) The system of claim 9[[16]], wherein a sensitivity value of the bubble detector is determined based on a compressibility value associated with the compressed fluid being pumped through the first channel.

Claim 18.	(Currently Amended) A method for detecting leaks within a CO2 pump comprising: 
	providing compressed CO2 through a first channel formed within a pump head, wherein the compressed CO2 within the first channel is in contact with at least a portion of a pump piston and the first channel is substantially sealed using a fluid seal positioned around a portion of the pump piston;
	providing a wash fluid into a second channel formed within a wash seal housing associated with the pump head using a fluid pump, wherein the wash fluid within the second channel surrounds a portion of the pump piston and is separated from the first channel by the fluid seal; 
	measuring a flow rate of fluid exiting the wash seal housing via the second channel; 
comparing the measured flow rate of the fluid exiting the wash seal housing via the second channel against a flow rate threshold value; and
	determining existence of a leak in the fluid seal if the measured flow rate is higher than the flow rate threshold value, [[or]] and if a bubble is detected exiting the second channel.

End of the Examiner’s Amendment.
Election/Restrictions
Claims 8 and 14 were withdrawn due to the requirement for election of species dated 1/21/2022.  Since they both depend from allowable claims these claims are rejoined.
Allowable Subject Matter
Claims 1-3, 5-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Independent claims 1, 9, and 18 contain allowable subject matter.  None of the prior art of record teaches or suggests the claimed invention.  Specifically not found in the prior art of record are the limitations of detecting a leak within a piston pump by measuring flow rate and detecting a bubble with a bubble detector in a wash fluid channel that exits the piston housing section that contains the wash fluid in combination with the other limitations of the independent claims.  The closest prior art of record is STAFFLER (US Pub. 2003/0173272) which teaches detecting flow in a fluid circuit that leads to a piston compartment containing wash fluid in a piston pump that is used for chromatography, but does not teach detecting a bubble in the fluid line.  It is known to detect a bubble in a fluid circuit as is taught by FORSTER (DE 2019210623A1) however FORSTER detects the bubble by analysis of parameters in the system, not by using a bubble detector.  Other pertinent prior art is:  GOUDBERG et al. (US Pub. 2006/0070880) which teaches detecting a bubble in a piston assembly based on pump movement, SHOYKHET et al. (US Pub. 2015/0285239) which teaches using flow rate measurement to determine a leak in a piston in a chromatography apparatus, and PAUL et al. (US Pub. 2016/0169223) which teaches adjusting the pressure in a piston based on measured flow rate to keep flow through the system constant.  However, none of these references teach the allowable limitations discussed above.
Claims 2, 3, and 5-8 are allowed due to their dependence on claim 1.
Claims 10-15 and 17 are allowed due their dependence on claim 9.
Claims 19 and 20 are allowed due to their dependence on claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856